Case: 15-60395      Document: 00513708769         Page: 1     Date Filed: 10/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60395                                 FILED
                                  Summary Calendar                            October 6, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
GUADALUPE ORTIZ-SANDOVAL,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 180 164


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Guadalupe      Ortiz-Sandoval       petitions    this     court   to     review          the
administrative reinstatement of her prior order of removal. She challenges the
determination by the immigration judge under 8 C.F.R. § 208.31 that she
lacked a reasonable fear of persecution or torture in Mexico. According to
Ortiz-Sandoval, she showed under § 208.31(c) that she belonged to a particular
social group comprised of her family members. She did not exhaust this claim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60395     Document: 00513708769      Page: 2    Date Filed: 10/06/2016


                                  No. 15-60395

administratively, however, and we lack jurisdiction to consider it. See 8 U.S.C.
§ 1252(d)(1); Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir.
2016).
      Additionally, because the underlying order of removal rests on Ortiz-
Sandoval’s prior conviction for an aggravated felony under 8 U.S.C.
§ 1227(a)(2)(A)(iii), we lack jurisdiction to consider her challenge to the finding
that she failed to show a link between the Zetas and Mexican public officials
as required to show torture under 8 C.F.R. § 208.18(a)(1). See § 1252(a)(2)(C);
Hernandez-De La Cruz, 819 F.3d at 786-87. We need not reach her challenge
to the alternate determination that a fear of being killed is not a fear of torture.
      The petition for review is DISMISSED.




                                         2